Sears, J.
(dissenting):
I dissent upon the ground that the charge permitted the jury to predicate a verdict upon negligence on the part of the defendants Benzinger in failing to set the anchor bolts in the first instance when the concrete for the floors was poured, and on the part of the defendant Osborne Engineering Corporation in failing in its superintendence to require the anchor bolts then to be set. Exceptions raising these points were taken by both defendants. The fault in these respects had spent its force when all parties, including the steel erector, gained knowledge of the actual situation and continued operations with the actual situation in mind. (Rosebrock v. General Electric Co., 236 N. Y. 227.) This negligence was, therefore, not the proximate cause of the accident.
Judgment and order affirmed, with costs.